Case: 12-60475       Document: 00512178932         Page: 1     Date Filed: 03/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 19, 2013
                                     No. 12-60475
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WEI LIN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR.; U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 113 979


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Wei Lin, a native and citizen of China, petitions this court for review of the
decision of the Board of Immigration Appeals (BIA) and the Immigration Judge
(IJ) denying his applications for asylum, withholding of removal, and relief
under the Convention Against Torture (CAT). Lin argues that the BIA and IJ’s
adverse credibility findings are not substantiated because the inconsistencies
were minor and were not supported by the record.                    Lin asserts that the
inconsistencies between his initial interview and his testimony were due to his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60475    Document: 00512178932     Page: 2   Date Filed: 03/19/2013

                                 No. 12-60475

nervousness, feeling faint, and having very little to eat. He maintains that his
testimony did not contradict his statements in his credible fear interview
concerning the contents of the pamphlets he distributed. Lin asserts that the
determination that he was unable to identify his religion was unreasonable
because the record evidence made it obvious that he was a Christian, and he
never claimed to follow any other religion.      He further contends that the
inconsistency regarding whether he was married was tangential and should
have been given very little weight because he explained that he and his wife
were divorced and that he had no contact with his former wife.
      Under the REAL ID Act of 2005, “an IJ may rely on any inconsistency or
omission in making an adverse credibility determination as long as the totality
of the circumstances establishes that an asylum applicant is not credible.” Wang
v. Holder, 569 F.3d 531, 538 (5th Cir. 2009) (internal quotation marks and
citation omitted) (emphasis in original). Credibility determinations are entitled
to deference “unless, from the totality of the circumstances, it is plain that no
reasonable fact-finder could make such an adverse credibility ruling.” Id.
(internal quotation marks and citation omitted).
      Substantial evidence supports the adverse credibility determination made
by the IJ and BIA. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
The IJ and BIA noted that the most striking inconsistency was that Lin stated
during his initial interview that he was afraid of being abducted and
blackmailed by the Chinese mafia; however, he later stated in his asylum
application that he was afraid of persecution due to his Christian religion. He
did not explain this inconsistency, except to say that he mentioned the Chinese
mafia because he was nervous. When asked to name his religion at the hearing,
Lin was unable to do so; he also failed to provide any details concerning his
church in China. There were also numerous other inconsistencies between Lin’s
asylum application, his testimony, and various other evidence that he submitted,
concerning the date he joined the church, the content of the pamphlets he

                                       2
    Case: 12-60475     Document: 00512178932      Page: 3   Date Filed: 03/19/2013

                                  No. 12-60475

distributed, and the length of time that he distributed the pamphlets. Lin’s
asylum application and one house registry stated that he was single; however,
another house registry dated just four days later stated that Lin was married,
and Lin testified that he had been married. He hesitated before responding to
basic questions concerning his wife, including when they got married, where she
was from, what her full name was, whether they were divorced, and where she
was currently living. The IJ also observed that Lin’s demeanor at the hearing
indicated that he was not a credible witness and that Lin actually appeared to
laugh several times during his testimony. The IJ was in a unique position to
assess credibility because the IJ was able to observe Lin’s demeanor and the
general believability of Lin’s story at the hearing. See Wang, 569 F.3d at 540.
Further, under the Real ID Act, the IJ was entitled to rely on any inconsistency
in determining credibility. See Wang, 569 F.3d at 538-39.
      Given the totality of the circumstances, including the discrepancies
between Lin’s initial interview, his applications, oral testimony, and letters he
submitted as well as his demeanor, it is not “plain that no reasonable fact-finder
could make . . . an adverse credibility ruling.” See id. at 538 (internal quotation
marks and citation omitted). Accordingly, we defer to the credibility findings of
the IJ and BIA. See id. The petition for review is therefore DENIED.




                                        3